                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JILLIAN NAVA,                                     Case No. 19-cv-05675-JST
                                                        Plaintiff,
                                   8
                                                                                           ORDER RE MEDICAL LITERATURE
                                                 v.                                        DISCOVERY
                                   9

                                  10     C R BARD INCORPORATED, et al.,
                                                        Defendants.
                                  11

                                  12     AND RELATED ACTIONS.
Northern District of California
 United States District Court




                                  13     This order pertains to: ALL ACTIONS

                                  14

                                  15
                                              These related product liability cases were remanded to the undersigned from the
                                  16
                                       multidistrict litigation proceeding known as In re Bard IVC Filter Products Liability Litigation,
                                  17
                                       MDL 2641, pending in the District of Arizona. The cases concern a medical device called an
                                  18
                                       inferior vena cava (“IVC”) filter manufactured by defendant C.R. Bard, Inc. Plaintiffs received
                                  19
                                       implants of Bard IVC filters and claim they are defective and have caused Plaintiffs to suffer
                                  20
                                       serious injury or death.
                                  21
                                              Now before the Court is a discovery dispute between the parties: whether Plaintiffs should
                                  22
                                       be able to take additional, non-case specific discovery regarding medical literature published since
                                  23
                                       discovery closed in the MDL. Specifically, Plaintiffs “seek general discovery of Bard’s
                                  24
                                       knowledge of and reaction to medical studies and research regarding the safety and efficacy of
                                  25
                                       Bard’s and other manufacturers’ IVC filters that have been published since discovery closed in the
                                  26
                                       MDL on February 3, 2017.” Svedise v. C.R. Bard, Inc., Case No. 19-cv-5680, ECF No. 31 at 8.
                                  27

                                  28
                                   1   Plaintiffs focus on an article entitled “A Multicenter Trial of Vena Cava Filters in Severely Injured

                                   2   Patients” published in the New England Journal of Medicine in July 2019.

                                   3          Defendants oppose the request, arguing that “[a]ll discovery about general liability was

                                   4   completed in the MDL.” Id. at 9. They point to Judge Campbell’s Suggestion of Remand and

                                   5   Transfer Order, in which he states:

                                   6                  Because all general fact and expert discovery has been completed in
                                                      this MDL, the courts receiving these cases need not be concerned
                                   7                  with facilitating general expert, corporate, and third-party discovery.
                                   8   ECF No. 5 at 31-32.

                                   9          The Court need not analyze the issue exhaustively because the parties have already

                                  10   litigated it in numerous transferor courts. See Laloli v. C.R. Bard, Inc., Case No. 19-cv-5679, ECF

                                  11   No. 42-4 at 2 (listing transferor courts which have considered the issue). Suffice it to say that this

                                  12   Court is persuaded by the vast majority of those courts, which concluded that Judge Campbell’s
Northern District of California
 United States District Court




                                  13   order means what it says and that there is no good cause to permit further non-case specific

                                  14   discovery on this topic. Accordingly, the Court will not allow the requested discovery, except that

                                  15   any new medical literature published since 2017 may be added to the reliance lists of general

                                  16   experts, and the general experts may expand their trial testimony from the MDL to include a

                                  17   discussion of such new literature. See, e.g., Caldera v. C.R. Bard, Inc., Case No. CV19-4266

                                  18   PHX DGC (D. Ariz.), ECF No. 8 at 1.

                                  19          The Court now having ruled on the issues currently in dispute between the parties, they are

                                  20   ordered to submit, by January 23, 2020, a proposed scheduling order that includes specific dates.

                                  21   See ECF No. 37 at 6-7.

                                  22          IT IS SO ORDERED.

                                  23   Dated: January 16, 2020
                                                                                        ______________________________________
                                  24
                                                                                                      JON S. TIGAR
                                  25                                                            United States District Judge

                                  26
                                  27

                                  28
                                                                                         2
